Citation Nr: 1738355	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-27 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left hand crush injury.  

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right hand crush injury.  

3.  Entitlement to an effective date prior to July 28, 2009, for the assignment of a separate 10 percent rating for arthritis of the left knee.  

4.  Entitlement to an increased rating for left patella subluxation, rated 10 percent disabling prior to September 6, 2012, and 20 percent disabling from September 6, 2012.

5.  Entitlement to an increased rating for arthritis of the left knee, evaluated as 10 percent disabling.

6. Entitlement to a total disability rating due to service-connected disability based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had over 9 years of active service, ending in September 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2004 and August 2005 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  The September 2004 rating decision denied entitlement to an evaluation in excess of 10 percent for left patella subluxation.  The August 2005 rating decision, in pertinent part, granted service connection for left hand crush injury residuals, including arthritis of the hand, and right hand crush injury residuals, including arthritis of the hand, and assigned 10 percent initial evaluations for each hand disability, effective from March 12, 2001.

The issue of entitlement to an increased rating for left patella subluxation was previously before the Board in November 2010, when the Board denied the Veteran's claim.  The Veteran appealed that portion of the November 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Memorandum Decision, the Court vacated the part of the Board's November 2010 decision that denied entitlement to an increased rating for left patella subluxation and remanded the matter to the Board for further development.  The issue was remanded by the Board to the RO in August 2012.  During the pendency of the appeal, in a January 2013 rating decision, the RO increased the rating for subluxation of the left patella from 10 percent to 20 percent effective September 6, 2012.  Although the Veteran was awarded a higher initial rating for subluxation of the left patella, such does not abrogate the appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The November 2010 Board decision also granted entitlement to a separate 10 percent rating for left knee arthritis.  The RO effectuated this rating in a December 2010 rating decision that assigned an effective date of July 28, 2009, after noting that this was the date of the Veteran's claim.  Even though the issue of entitlement to an increased rating for left knee arthritis was not expressly mentioned by the Court in its February 2012 Memorandum Decision, the Board notes that the deficiencies that the Court found in the record, in part, pertain to inadequacies in examination and/or analysis that pertain to elements of the arthritis rating criteria and not the subluxation rating criteria.  Specifically, the Court found the July 2009 VA examination was fatally flawed in that there was no indication that the examiner had used a goniometer to measure the Veteran's range of motion.  Based on the above, the Board infers that the Court has vacated the portion of the November 2010 Board decision that denied a rating in excess of 10 percent for arthritis of the left knee, effective July 28, 2009.  The Board therefore finds that that issue is currently before it for appellate consideration.  

In the November 2010 decision, the Board also remanded the issues of entitlement to initial evaluations in excess of 10 percent, each, for residuals of a crush injury to the right hand, and for residuals of a crush injury to the left hand.  After those claims were returned to the Board, the Board issued another remand in February 2012, for additional development and consideration. The November 2010 Board remand also included a remand to address entitlement to a TDIU, which the Veteran had raised in connection with his bilateral hand disability. 

The issues on appeal herein were all most recently before the Board in April 2013 and June 2015 when they were remanded for additional development and consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for subluxation and arthritis of the left knee and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  With respect to the index and long fingers on the Veteran's left hand, there is a gap of less than one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees.

2. With respect to the index and long fingers on the Veteran's right hand, there is a gap of less than one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees.

3.  The Veteran's residuals of crush injuries to the left hand include no more than mild carpal tunnel syndrome.

4.  The Veteran's residuals of crush injuries to the right hand include no more than mild carpal tunnel syndrome.

5.  The Veteran was diagnosed with arthritis of the left knee on October 19, 2002, within one year of his July 1, 2003, increased rating claim.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 10 percent for residuals of a crush injury to the fingers of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5229, 5230, 4.73, Diagnostic Code 5309 (2016).

2.  For the entire appeal period, the criteria for a rating in excess of 10 percent for residuals of a crush injury to the fingers of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5229, 5230, 4.73, Diagnostic Code 5309 (2016).

3.  The criteria for a separate rating of 10 percent, but no higher, for carpal tunnel syndrome of the left upper extremity associated with crush injury to the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2016).

4.  The criteria for a separate rating of 10 percent, but no higher, for carpal tunnel syndrome of the right upper extremity associated with crush injury to the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2016).

5.  The criteria for an effective date of October 19, 2002, but no earlier, for entitlement to a separate 10 percent rating for arthritis of the left knee have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, 4.124a, Diagnostic Code 5010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters that were sent to the Veteran in May 2004, December 2010, and May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.
I.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged ratings," or different percentage evaluations for separate periods based on the facts found, may also be awarded.  Id. at 126-127.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may experience multiple distinct degrees of disability that might result in the assignment of staged ratings, which are different levels of compensation from the time that the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Actually painful, unstable, or malaligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran is in receipt of 10 percent ratings for arthritis of the left and right hands.  These ratings are assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229.  That diagnostic code assigns a 10 percent rating for limitation of motion of the index or long finger on either the major (dominant) or minor (non-dominant) hand.  The August 2005 rating decision that assigned these ratings noted that, under 38 C.F.R. § 4.73, Diagnostic Code 5309, for Muscle Group IX, impairment of the intrinsic muscles of the hand requires a minimum 10 percent rating.  The RO assigned the 10 percent rating for limitation of motion pursuant to Diagnostic Code 5229 because, although none of the Veteran's fingers on either hand meets the criteria for a 10 percent rating, he has painful limitation of motion of the hand with decreased strength.  

The Board finds that a rating in excess of 10 percent is not warranted for either hand, as he does not satisfy the criteria for separate 10 percent ratings for the index and middle fingers on either hand.  Specifically, a 10 percent rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5229, when there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or with extension limited by more than 30 degrees.  

Diagnostic Code 5230 does not provide a compensable rating for limitation of motion of the ring or little fingers and, therefore, no compensable rating is warranted for either of those fingers.  See Sowers v. McDonald, 27 Vet. App. 472, 478-79 (2016).  

The Board does find, however, that separate 10 percent ratings for each hand are warranted for mild carpal tunnel syndrome under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Throughout the appeals period, the Veteran has reported experiencing symptoms such as numbness, weakness, cold sensation, paresthesias, and clumsiness.  Following an EMG, these symptoms were eventually attributed to mild carpal tunnel syndrome.  (See June 2016 VA examination report.)  It was also noted that the Veteran had some muscle atrophy, with very mildly decreased muscle mass being attributed to bilateral carpal tunnel syndrome, which was noted on a May 2014 electrodiagnostic study.  The medical evidence shows that the carpal tunnel syndrome has been deemed as associated with the service connected crush injuries to the hands.  Because the evidence does not suggest that any neurological impairment is more than mild (see January 2016 VA examination report), the Board finds that entitlement to a rating in excess of 10 percent is not warranted for either upper extremity.  

Because the minimum 10 percent rating is warranted under Diagnostic Code 5229 regardless of whether there is muscle weakness, the Board finds that the assignment of separate ratings under Diagnostic Codes 5229 and 8515 does not violate the prohibition against pyramiding under 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.55(a).  

II.  Earlier Effective Date

In a November 2010 decision, the Board granted entitlement to a separate 10 percent rating for the Veteran's service-connected left knee disability based on a finding of x-ray evidence of arthritis.

The RO, in a December 2010 rating decision, effectuated the Board's grant, assigning an effective date of July 28, 2009, for the grant of the separate 10 percent rating for left knee arthritis.  This effective date was noted to have been "based on the date your claim was received for an increased evaluation."  The Board notes, however, that the arthritis rating is considered to have been part of the original increased rating claim rather than a secondary disability.  The date of claim is thus considered to be July 1, 2003, the date on which the Veteran's increased rating claim was received.  

To the extent that the Veteran contends that a rating of at least 10 percent is warranted for this disability throughout the appeals period, the Board has separated the component of this appeal involving the assignment of the 10 percent rating from the rest of the appeal in order to more expeditiously provide the Veteran with at least part of the benefit that he is seeking.  The issue of whether this disability warrants more than a 10 percent rating at any time during the appeals period is being remanded for necessary development.

The Board finds that there was evidence of left knee arthritis throughout the appeals period and that, in fact, an October 19, 2002, left knee MRI showed early degenerative joint disease throughout the left knee.  The Board acknowledges that this evidence appears in a record dated approximately eight months prior to the July 1, 2003, date of claim.  

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2016); Harper v. Brown, 10 Vet. App. 125 (1997).

In the case at hand, the Board finds that the existence of the arthritis in October 2002 represents evidence of a factually-ascertainable increase in the Veteran's left knee arthritis within one year of the July 1, 2003, date of claim.  Among the reasons for this conclusion, the Board notes that the October 2002 radiology report characterizes the left knee arthritis as "early," and the accompanying medical records indicate that there had been no prior diagnosis of left knee arthritis.  Furthermore, an August 2001 VA MRI showed no degenerative joint disease.  Based on the above, the Board concludes that the diagnosis of left knee arthritis within one year of the date of claim constitutes a factually-ascertainable increase in his left knee disability during that period.  The Board will therefore resolve reasonable doubt in favor of the Veteran and assign the 10 percent rating effective October 19, 2002.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left hand crush injury is denied.  

Entitlement to an initial disability rating in excess of 10 percent for residuals of a right hand crush injury is denied.

Entitlement to a separate 10 percent rating for left carpal tunnel syndrome associated with left hand crush injury is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to a separate 10 percent rating for right carpal tunnel syndrome associated with right hand crush injury is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to an effective date of October 19, 2002, but no earlier, for the assignment of a separate 10 percent rating for arthritis of the left knee is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

The Veteran has also claimed entitlement to an increased rating for arthritis of the left knee, evaluated as 10 percent disabling.  Unfortunately, yet another remand of this issue is required so that the Veteran may be scheduled for a VA examination that complies with recent caselaw.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The record does not contain a left knee examination report that complies with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct this deficiency.  

The issue of entitlement to an increased rating for left knee subluxation will also be remanded, as findings in the examination report will most likely be relevant to this claim.  In addition, the claim of entitlement to a TDIU is inextricably intertwined with the claims being remanded herein, as adjudication of those claims may impact the adjudication of the TDIU claim.  Consideration of the TDIU claim is therefore deferred at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records, including any records from after VA last obtained the Veteran's records in July 2015.

2.  Following completion of the first instruction above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected left knee disabilities (arthritis and left patella subluxation).  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's left knee disabilities and should provide the following information:  

a.  The examiner should specifically state range of motion findings for the Veteran's knees.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion of BOTH knees (1) on BOTH active and passive motion AND (2) in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

b.  The examiner should determine the degree to which there is subluxation or lateral instability of the left knee.

c.  The examiner should comment on whether the left knee exhibits weakened movement, excess fatigability, or incoordination attributable to service-connected disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms, if feasible.  

d.  The examiner should also express an opinion concerning whether pain would significantly limit functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3.  After the development requested above has been completed, readjudicate the issues on appeal, to include the claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


